UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6094


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

LAJUAN GORDON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:05-cr-00068-JPB-JES-1; 3:12-cv-00112-
JPB-JES)


Submitted:   May 30, 2013                   Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


LaJuan Gordon, Appellant Pro Se. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              LaJuan    Gordon    seeks       to    appeal       the       district    court’s

order accepting the recommendation of the magistrate judge and

dismissing      as     untimely    and       successive         Gordon’s       28     U.S.C.A.

§ 2255 (West Supp. 2012) motion.                     The order is not appealable

unless    a    circuit       justice    or    judge     issues         a    certificate    of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard          by      demonstrating         that

reasonable      jurists        would     find       that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the        prisoner     must

demonstrate      both     that    the    dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Gordon has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense      with     oral     argument       because       the       facts     and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3